Exhibit TAX-EFFICIENT SAVINGS PLAN FOR HOURLY EMPLOYEES FORD MOTOR COMPANY TAX-EFFICIENT SAVINGS PLAN FOR HOURLY EMPLOYEES This Plan has been established by the Company to enable employees to save and invest in a systematic manner and to provide them with an opportunity to become stockholders of the Company. The Plan is intended to constitute a plan described in Section 404(c) of the Employee Retirement Income Security Act, and Title 29 of the Code of Federal regulations Section 2550.404c-1. The fiduciaries of the Plan may be relieved of the liability for any losses which are the direct and necessary result of investment instructions given by a participant or beneficiary. I.
